On the 15th of April, 1895, the relator was appointed a patrolman of the city of Poughkeepsie, after passing the civil service examination as provided by law. He was a veteran of the Civil war and had never served in the Confederate army or navy. After serving two years in the Union army and receiving an honorable discharge, he enlisted in the navy and served until the close of the war, when he was honorably discharged from that branch of the service also. On the 5th of May, 1897, he was charged by the mayor of the city "with having made an illegal arrest, in that, without a warrant and without probable cause, he, on or about April 23d 1897, illegally arrested and detained and brought to the *Page 233 
station house one Lewis Richardson, and declined to make a charge against him, whereupon said Richardson was discharged by the sergeant in charge." On the 7th of May following, he was tried upon this charge, and evidence was given tending to show that he made an arrest, without a warrant, for a misdemeanor not committed in his presence, upon the complaint of a man who claimed that the person arrested had assaulted him, and that he was drunk and disorderly. At the instant that this complaint was made, the alleged wrongdoer was running away, and the relator placed him under arrest and took him to police headquarters with the understanding that the complainant was to follow immediately and make a formal complaint. Upon arriving at the police station the relator declined to make any charge himself against the prisoner, who, as the complainant did not appear, was discharged after a detention not exceeding five minutes in duration.
As the relator was an honorably discharged soldier and had never served in the Confederate army or navy, the commissioners had no power to remove him "except for cause shown after a hearing had." (L. 1892, ch. 577.) The charter of the city of Poughkeepsie, which is a public act, provides that the board of police commissioners of that city have power "to punish any member of the police force on conviction of any legal offense, or neglect of duty, or violation of rules, or absence without leave, or any conduct injurious to the public peace or welfare, or immoral conduct, or conduct unbecoming an officer, or other breach of discipline, by reprimand, forfeiting or withholding pay for a special time, or dismissal from the force, but no more than thirty days' pay shall be forfeited for any offense." (L. 1896, ch. 425, §§ 141, 193.)
The relator was entitled to a trial upon charges preferred, and the commissioners had no right to remove him until after they had duly convicted him on one or more of such charges. This is necessarily implied from the words "hearing," "cause shown," "conviction," etc., as used in said statutes. After a lawful conviction upon a definite charge made under the *Page 234 
statute, they had the right to remove him for that "cause shown," but they had no right to remove him for a cause not appearing in the charge preferred and not embraced in the issue that was tried. They could not convict him of one thing and remove him for another. If they convicted him of making an illegal arrest they could not remove him on that ground, and on one or more other grounds not embraced in the charge nor covered by the evidence, yet this is what the commissioners, according to their return, actually did. Their minutes, which are part of the return, show that at the close of the evidence a motion was made, seconded and unanimously carried "that Officer Shuster be dismissed from the force for incompetency and trying to deceive the board." According to this statement of their official action, which is all that appears on the subject in their original minutes, the commissioners do not appear to have convicted the relator upon the charge preferred or to have dismissed him on that ground, but upon two independent grounds, as to neither of which was there a trial or hearing. In another part of their return, however, the commissioners state that "after the testimony had been taken the board unanimously found the relator guilty of the charges and dismissed him from the force because of such finding and for incompetency and endeavoring to deceive the board." This was not an entry upon their minutes nor a record made at the time of their official action, but a statement framed in response to the command of the writ of certiorari.
Assuming that the charge of making an illegal arrest was sufficient to justify a conviction, and assuming also that the board actually convicted the relator of that offense, still no charge of incompetency or endeavoring to deceive the board was made against him, and he was neither tried nor convicted upon either of those grounds. Yet the learned commissioners themselves say that they removed him for incompetency and an attempt to deceive them, which were not charged, as well as for an illegal arrest which was charged. The punishment which they inflicted was the most severe that the law authorizes, *Page 235 
and we are compelled to assume that in fixing the penalty to be inflicted, the incompetency and deceit had an influence upon their minds. If it did not, why did they say so in their return, and why did they formally enter upon their minutes the charges not preferred and never tried, as the only grounds upon which they acted in dismissing the relator from the force? We can hardly conceive that the commissioners, as reasonable men, would dismiss a patrolman who was in good standing, so far as the record discloses, simply because he made an honest mistake in arresting a man without a warrant when he had no right to do so. The arrest was not accompanied by actual violence nor by any aggravating or annoying conduct, and the prisoner was deprived of his liberty for only a short time. Even if a dismissal, based solely upon a conviction for making the arrest, would be a reasonable punishment, under the circumstances, the record does not permit the inference that the removal was founded upon that charge alone, for the commissioners say that they dismissed him for other reasons also. The return compels us to conclude that, in fixing the punishment to be inflicted, they were influenced to some extent, at least, by the "incompetency" and the effort at deceit, in relation to which there was neither charge preferred nor trial had. As we have recently said: "The relator was not subject to removal except for some legal cause, to be ascertained and adjudged as matter of fact upon a hearing." (People ex rel.Kasschau v. Police Comrs., 155 N.Y. 40, 44.) Yet he has been adjudged guilty of one offense and removed for three offenses, as to two of which it does not appear that he had ever heard.
We think that the commissioners exceeded their power and that the order appealed from should be reversed, with costs.